COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


 DONNA GAIL KERSEY                               §
                                                              No. 08-20-00037-CR
                                                 §
                           Appellant,                           Appeal from the
                                                 §
 v.                                                            207th District Court
                                                 §
 THE STATE OF TEXAS,                                        of Comal County, Texas
                                                 §
                            State.                             (TC# CR2018-325)
                                                 §

                                         O R D E R

       The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the brief until September 2, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that the Hon. Susan Schoon, the Appellant’s attorney, prepare the

Appellant’s Brief and forward the same to this Court on or before September 2, 2020.

       IT IS SO ORDERED this 1st day of September 2020.


                                            PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.